Exhibit 10.5

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
30th day of April, 2012, by and between Digital Generation, Inc., a Delaware
corporation, its subsidiaries, affiliates, successors, and assigns (collectively
the “Corporation”), and Andy Ellenthal of 24 Saint Claire Avenue, Old Greenwich,
Connecticut (“Employee”).

 

WHEREAS, the Corporation and Employee desire to enter into an employment
relationship on the terms and conditions as set forth herein.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

 

1.             Employment.  The Corporation hereby employs Employee in the
initial capacity and title set forth below; and Employee hereby accepts
employment by the Corporation, on the terms and conditions hereinafter set
forth.

 

2.             Title and Duties.  Employee’s job title shall be Executive Vice
President - Global Sales & Operations.  During the term of Employee’s
employment, Employee’s principal duties and responsibilities shall be as are
customarily associated with such position, and Employee shall perform such
additional services and duties for the Corporation and its subsidiaries as the
Chief Executive Officer may from time to time designate.  Employee agrees to
hold such offices as may be assigned to him from time to time by the
Corporation, reasonably consistent with his then position, and to devote
substantially his full time, energies and best efforts to the performance
thereof to the exclusion of all other business activities, except any other
activities as the Corporation may consent to in writing.

 

3.             Employment Term.  The term of Employee’s employment hereunder
shall begin on the effective date hereof and continue thereafter until
terminated by the Corporation immediately upon written notice to Employee, until
terminated by Employee pursuant to Section 15(g), or as otherwise provided in
Section 15 hereof, whichever event shall occur first.

 

4.             Salary and Additional Compensation.  As compensation for the
services to be rendered by Employee to the Corporation pursuant to this
Agreement, Employee shall be paid the following compensation and other benefits:

 

(a)           Salary:  Salary shall be payable in equal bimonthly installments
in arrears, or otherwise in accordance with the Corporation’s then-standard
payroll practices.  Employee shall be entitled to annual salary of $400,000,
which shall be reviewed annually, and subject to increase (but not decrease) by
the Corporation from time to time (“Base Salary”).

 

(b)           Additional Compensation: In addition to Employee’s Base Salary,
Employee will be eligible to receive additional compensation as set forth in
Schedule 1 of this Agreement, with Employee’s participation of any additional
compensation dependent upon his

 

2

--------------------------------------------------------------------------------


 

assent to the terms of this Agreement, as well as your execution of this
Agreement.

 

(c)           Stock Incentive Plans:  Employee shall be eligible to participate
in the Corporation’s stock incentive plans, subject to approval of the
Compensation Committee (or other applicable committee) of the Board of Directors
of the Corporation, and subject to any limitation as may be provided by
applicable law or regulation.

 

(d)           Employee Benefit Plans:  Employee shall be eligible to
participate, to the extent he may be eligible in accordance with the terms of
any such plans, and to the extent employees at his level are eligible for any
such plans, in any profit sharing, retirement, insurance, health or other
employee benefit plan maintained by the Corporation. With respect to any such
health benefit plans, the Corporation shall pay the premiums or other cost
incurred for coverage of the Employee and his eligible spouse and dependent
family members under the applicable arrangement, consistent with its terms.

 

5.           Life Insurance.  The Corporation, in its discretion, may apply for
and procure in its own name and for its own benefit, life insurance on the life
of Employee in any amount or amounts considered advisable by the Corporation
during the term of Employee’s employment, and Employee shall submit to any
medical or other examination and execute and deliver any application or other
instruction in writing, reasonably necessary to effectuate such insurance.

 

6.           Expenses.  During the term of his employment, the Corporation shall
reimburse Employee in accordance with the Corporation’s policies and procedures
for all proper expenses incurred by Employee in the performance of Employee’s
duties hereunder, regardless of where incurred.

 

7.           Vacations and Leave.  Employee shall be entitled to four weeks of
paid vacation per year, to be accrued in accordance with the Corporation’s
vacation policy in effect from time to time, and such additional leave time as
is customarily granted to the other executive officers of the Corporation.

 

8.           Non-Disclosure of Confidential Information.  For the purposes of
this Agreement, “Confidential Information” shall mean any trade secret,
confidential, proprietary, or non-public information and materials concerning
the Corporation and/or its clients, whether such information  or materials are
memorized, memorialized in any manner, in hard copy, electronic, or other form,
or that qualifies as confidential, restricted, or for internal use only pursuant
to Corporation guidelines or the Handbook; the Corporation’s products, business
strategies, know-how designs, formulas, processes, and methods; research;
marketing; pricing; business relationships; software, software code and other
technologies; forecasts; margins; confidential information of other employees;
plans and proposals; client information (including but not limited to lists of
clients, client names, contact information, personal data or identifying
numbers; financial data; historical information; preferences and strategies, as
well as any compilations of same); and any other non-public, technical,
non-technical, or business information, whether written or oral.  Employee
acknowledges that the Corporation maintains much of its Confidential Information
on its secured network and that the Confidential Information provides a
competitive advantage to the Corporation.  The term “Confidential Information”
does not include information that (a) has become known to the public generally

 

3

--------------------------------------------------------------------------------


 

through no fault of Employee, or (b) the Corporation regularly provides to third
parties without restriction on use or disclosure.

 

To assist Employee in the performance of his duties, the Corporation agrees to
provide and shall provide Employee Confidential Information and materials to him
as a result of his signing this Agreement, with such Confidential Information
being in addition to any such information Employee received from the Corporation
prior to signing this Agreement.  Employee acknowledges that he is receiving
other good and valuable consideration, the adequacy of which Employee hereby
expressly acknowledges.

 

Due to the sensitive nature of this Confidential Information, Employee
acknowledges that the Corporation has legitimate business and competitive
interests and legal rights to require non-disclosure of the Confidential
Information to other companies and/or individuals and to require that the
Confidential Information be used only for the Corporation’s benefit and, in the
event of a Client, the Confidential Information’s intended use.  Employee agrees
that he will not at any time, either during or after his employment by the
Corporation (except as authorized by the Corporation), divulge or disclose,
directly or indirectly, to any person, firm, association or corporation other
than bona fide employees of the Corporation or use for Employee’s own benefit,
gain or otherwise, Confidential Information.

 

Employee also recognizes that the Corporation may receive from third parties,
including customers, vendors, and business associates, their confidential or
proprietary information subject to a duty on the Corporation’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes.  Employee agrees to hold all such information in the strictest
confidence and not to disclose it to any person, firm, or corporation or to use
it except as necessary in carrying out Employee’s work for the Corporation
consistent with the Corporation’s agreement with the third party that provided
the confidential and proprietary information.

 

Employee represents that Employee’s employment by the Corporation does not and
will not breach any agreement between Employee and any former employer,
including any non-compete agreement or any agreement to keep in confidence or
refrain from using information acquired by Employee prior to Employee’s
employment by the Corporation. During Employee’s employment by the Corporation,
Employee agrees that Employee will not violate any non-solicitation agreements
Employee entered into with any former employer or third party, nor will Employee
bring onto the premises of the Corporation or use any unpublished documents or
any property belonging to any former employer or other third party, in violation
of any lawful agreements with that former employer or third party.

 

9.           Agreement Not to Compete With the Corporation.   Employee
acknowledges that the services he is to render are of a special and unusual
character with a unique value to the Corporation, the loss of which cannot
adequately be compensated by damages in action at law.  Therefore, in order to
protect the trade secrets of the Corporation, the Corporation’s Confidential
Information, and the Corporation’s business goodwill and competitive position,
and in exchange for the Corporation providing Employee the consideration set
forth herein, including the Confidential Information shared with Employee as a
result of signing this Agreement, Employee agrees that for a period of 12 months
following the termination of his employment with the Corporation for any reason,
he shall not, either directly or indirectly,

 

4

--------------------------------------------------------------------------------


 

engage in competition with the Corporation or the Corporation’s Affiliates
within the geographic region.  For the purposes of Section 9:

 

a.             The terms “competition” or “compete” mean engaging in the same or
any substantially similar business to (i) the Corporation’s or any of its
Affiliates’ business of third-party TV ads distribution and online ad serving
and campaign management, including video and rich media, or (ii) solutions and
services such as those provided by Peer39, Inc. in any manner whatsoever (other
than as a passive investor), including without limitation, as a proprietor,
partner, investor, shareholder, director, officer, employee, consultant,
independent contractor, or otherwise.

 

b.             “Geographic region”: Employee shall not, in the United States or
any foreign country in which the Corporation has marketed its products or
services, directly or indirectly engage in, own, or control an interest in, or
act as an officer, director, or employee of, or consultant or advisor to, any
firm corporation, institution, or entity, directly or indirectly in competition
with the Corporation or any of its Affiliates and with whom Employee has had any
contact during his employment.

 

c.              “Affiliate” is defined as any legal entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under the common control with the Corporation.

 

10.          Reasonableness of and Remedies for Breach of Employee’s Covenants
of Non-Disclosure and Non-Competition.  Employee has carefully read and
considered the provisions of Sections 8 and 9, and, having done so, agrees and
acknowledges that the foregoing restrictions limit his ability to engage in
competition in the geographic region and during the period provided for above. 
Employee expressly warrants and represents that these restrictions with respect
to time, geographic territory, and scope of activity are reasonable and
necessary to protect the trade secrets of the Corporation and its parent or
subsidiary corporations, officers, directors, shareholders and other employees,
the Confidential Information the Corporation has agreed to provide to Employee,
and the Corporation’s business goodwill and competitive position.

 

(a)           In the event that, notwithstanding the foregoing, any of the
provisions of Sections 8 and 9 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein.  In the event that any provision of Sections 8 and 9 shall be declared
by a court of competent jurisdiction to exceed the maximum restrictiveness such
court deems reasonable and enforceable, the time period and/or areas of
restriction and/or related aspects deemed reasonable and enforceable by the
court shall become and thereafter be the maximum restriction in such regard, and
the restriction shall remain enforceable to the fullest extent deemed reasonable
by such court.

 

(b)           In the event of a breach of any of the covenants in Sections 8 and
9, the Corporation shall have the right to seek monetary damages for any such
breach.  In addition, in the event of a breach or threatened breach of any of
the covenants in Sections 8 and 9, the Corporation shall have the right to seek
equitable relief, including specific performance by means of an injunction
against Employee or against Employee’s partners, agents, representatives,

 

5

--------------------------------------------------------------------------------


 

servants, employers, employees, and/or any and all persons acting directly or
indirectly by or with him, to prevent or restrain any such breach.

 

11.        Agreement Not to Solicit the Corporation’s Customers.   In order to
protect the trade secrets of the Corporation, the Corporation’s Confidential
Information, and the Corporation’s business goodwill and competitive position,
and in exchange for the Corporation providing Employee the consideration set
forth herein, Employee agrees that, for a period of 12 months following the
termination of his relationship with the Corporation for any reason, he shall
not, either directly or indirectly, call on, service, solicit, or accept
competing business from the Corporation’s customers or prospective customers
whom or which Employee, within the previous two years, had or made contact with,
in any form whatsoever, regarding the Corporation’s business.  Employee further
agrees that he shall not assist any other person or entity in such a
solicitation other than customers or prospective customers with whom the
Employee had a business or personal relationship prior to his employment with
the Corporation or Peer39, Inc.

 

12.        Agreement Not to Recruit Other Employees.  In order to protect the
trade secrets of the Corporation, the Corporation’s Confidential Information,
and the Corporation’s business goodwill and competitive position, and in
exchange for the Corporation providing Employee the consideration set forth
herein, Employee agrees that during his work with the Corporation and for a
period of 12 months following the end of Employee’s work with the Corporation
for any reason, he shall not, either directly or indirectly, call on, recruit,
solicit, or induce any employee, contractor or officer of the Corporation whom
Employee had contact with in the course of his or work with Corporation to
terminate his relationship with the Corporation, and will not assist any other
person or entity in such a solicitation.  Employee further agrees that he will
not discuss, by any means whatsoever, with any such employee, contractor or
officer of the Corporation the termination of such individual’s relationship
with the Corporation, during the time period set forth above.

 

13.        Notice to Subsequent Employer.  Employee agrees to advise all future
employers and business partners of the restrictions and obligations contained in
this Agreement.  Employee further authorizes the Corporation to notify others,
including customers of the Corporation and Employee’s future employers and
business partners, of the terms of this Agreement and Employee’s obligations and
responsibilities hereunder.  Notification of customers or Employee’s future
employers or business partners of the terms of this Agreement shall not give
rise to any claim in tort or contract against the Corporation by Employee.

 

14.        Inventions.  Attached hereto as Exhibit A is a list describing all
inventions, original works of authorship, developments, improvements and trade
secrets which were made by Employee prior to his employment with the Corporation
(“Prior Inventions”), which belong to Employee, which relate to the
Corporation’s proposed business, products, or research and development, and
which are not assigned to the Corporation hereunder; or, if no such list is
attached, Employee represented that there are no such Prior Inventions.  If in
the course of Employee’s employment with the Corporation, Employee incorporates
into a Corporation product, process or machine a Prior Invention owned by
Employee or in which Employee has an interest, the Corporation is hereby granted
and shall have a nonexclusive, royalty-free,

 

6

--------------------------------------------------------------------------------


 

irrevocable, perpetual, worldwide license to make, have made, modify, use or
sell such Prior Invention as part of or in connection with such product, process
or machine.

 

Employee agrees that he will promptly make full written disclosure to the
Corporation, will hold in trust for the sole right and benefit of the
Corporation, and hereby assign to the Corporation, or its designee, all
Employee’s right, title, and interest in and to any and all inventions, original
works of authorship, developments, concepts, improvements or trade secrets,
whether or not patentable or registrable under copyright or similar laws, which
Employee solely or jointly conceives or develops or reduces to practice, during
the period of time Employee is in the employ of the Corporation (collectively
referred to as “Inventions”).  Employee agrees to assist the Corporation, or its
designee, at the Corporation’s expense, in every proper way to secure the
Corporation’s rights in the Inventions and any copyrights, patents, or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Corporation of all pertinent information and
data with respect thereto, the execution of all applications, specifications,
oaths, assignments and all other instruments which the Corporation shall deem
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Corporation the sole and exclusive rights, title and interest
in and to such Inventions, and any copyrights, patents, or other intellectual
property rights relating thereto.  Employee further agrees that his obligation
to execute or cause to be executed, when it is in his power to do so, any such
instrument or papers shall continue after the termination of this Agreement.

 

15.        Termination.  Employment of Employee under this Agreement may/will be
terminated:

 

(a)           By Employee’s death.

 

(b)           If Employee is “Totally Disabled.”  For the purposes of this
Agreement, Employee will be totally disabled if he is “totally disabled” as
defined in and for the period necessary to qualify for benefits under any
disability income insurance policy and any replacement policy or policies
covering Employee and Employee has been declared to be totally disabled by the
insurer.  Notwithstanding the foregoing, Employee shall be deemed “totally
disabled” if he is unable to perform his duties hereunder for any consecutive 90
day period or for any 180 days during a 360 day period.

 

(c)           By voluntary resignation of Employee, whether or not for Good
Reason.  For purposes of this Agreement, the term “Good Reason” shall mean a
termination of the Employee’s employment hereunder if any of the following
events occur without the Employee’s express written consent: (i) the assignment
to Employee of duties inconsistent with the title of Executive Vice President,
the removal of the Employee from such office or any reduction in the current
scope, or degradation of, Employee’s current job responsibilities, duties,
functions, status, offices and title, or material reduction in his support
staff, in each case as in effect immediately following the effectiveness of this
Agreement; (ii) the material reduction of Employee’s then-current Base Salary
and perquisites, on an aggregate basis; (iii) the relocation of the
Corporation’s New York offices to a location more than 20 miles from the
Corporation’s then-current New York offices, or the transfer of Employee to a
place other than the Corporation’s New York offices (excepting reasonable travel
on the Corporation’s business); or

 

7

--------------------------------------------------------------------------------


 

(iv) any material breach by the Corporation of this Agreement.  Employee must
provide written notice to the Corporation of the occurrence of any of the
foregoing events or conditions without Employee’s written consent within 90 days
of the occurrence of such event.  The Corporation or any successor or affiliate
shall have a period of 30 days to cure such event or condition after receipt of
written notice of such event from Employee.  Any voluntary termination of
employment for “Good Reason” following such 30 day cure period must occur no
later than the date that is six months following the initial occurrence of one
of the foregoing events or conditions without Employee’s written consent.

 

(d)           By the dissolution and liquidation of the Corporation (other than
as part of a reorganization, merger, consolidation or sale of all or
substantially all of the assets of the Corporation whereby the business of the
Corporation is continued).

 

(e)           By the Corporation for Cause.  This Agreement and Employee’s
employment with the Corporation may be terminated for Cause at any time.  For
purposes of this Agreement, “Cause” shall mean only the following:  (i) a
conviction of or a plea of guilty or nolo contendre by Employee to a felony or
an act of fraud, embezzlement or theft or other criminal conduct against the
Corporation; (ii) habitual neglect of Employee’s material duties or failure by
Employee to perform or observe any substantial lawful obligation of such
employment that is not remedied within 30 days after written notice thereof from
the Corporation, the Executive Chairman or the Board; or (iii) any material
breach by the Employee of this Agreement.  Should Employee dispute whether he
was terminated for Cause, then the Corporation and the Employee shall enter
immediately into binding arbitration pursuant to Section 26.

 

(f)            By the Corporation at any time without Cause.

 

(g)           Any termination of Employee’s employment shall be communicated by
a written “Notice of Termination.”  Such notice shall indicate a specific
termination provision in this Agreement which is relied upon, recite the facts
and circumstances claimed to provide the basis for such termination, if
applicable and specify the date of termination, which shall not pre-date such
notice.  In addition, (i) if such Notice of Termination is submitted by
Employee, the date of termination specified in such Notice of Termination shall
not be earlier than 60 days following the date of such Notice of Termination,
and (ii) if such Notice of Termination is submitted by the Corporation in
connection with a termination of Employee’s employment without Cause pursuant to
Section 15(f), the date of termination specified in such Notice of Termination
shall not be earlier than 30 days following the date of such Notice of
Termination.  As used in the Agreement, “Date of Termination” shall mean the
date of termination specified in the Notice of Termination provided, however,
that if Employee ceases to perform his duties hereunder following the delivery
of a Notice of Termination by Employee or the Corporation but before the date of
termination specified therein, “Date of Termination” shall mean the date
Employee ceases to perform his duties hereunder.

 

16.        Payments Upon Termination.  Payments to Employee upon termination
shall be limited to the following:

 

(a)           If Employee is terminated due to (i) death pursuant to 15(a),
(ii) Total Disability pursuant to Section 15(b), (iii) voluntary resignation
pursuant to Section 15(c) other

 

8

--------------------------------------------------------------------------------


 

than for Good Reason, (iv) dissolution and liquidation of the Corporation
pursuant to Section 15(d), or (v) for Cause pursuant to Section 15(e), Employee
shall be entitled to all arrearages of Base Salary through the Date of
Termination plus any annual incentive bonus earned but not paid prior to the
Date of Termination (collectively, the “Accrued Obligations”) payable in
accordance with the Corporation’s customary policies as in effect from time to
time but shall not be entitled to further compensation.

 

(b)           If Employee is terminated by the Corporation without Cause, or
Employee terminates his employment for Good Reason, then, in exchange for
Employee executing a full and final Release (as defined in Section 16(c) below),
the Corporation shall pay to Employee (i) all Accrued Obligations and
(ii) severance equal to the sum of (A) 12 months’ salary at the rate in effect
on the date of termination (or, if the Employee has terminated his employment
for Good Reason due to a reduction in Base Salary, his Base Salary prior to such
reduction), plus (B) an amount equal to Employee’s target annual bonus for the
year in which the Date of Termination occurs, pro-rated for the portion of such
year that elapsed prior to the Date of Termination (provided that, in the event
Employee’s termination without Cause or resignation for Good Reason occurs
following a Change in Control (as such term is defined in the Corporation’s 2011
Incentive Award Plan as in effect on the date of this Agreement), such bonus
shall not be pro-rated), which amount shall be payable in equal bi-weekly
installments over a period of 12 months following the Date of Termination in
accordance with the Corporation’s regular payroll pay practices, with the first
installment to be paid on the date that is 60 days following the Employee’s Date
of Termination and the first such payment to include any unpaid amounts accrued
from the Date of Termination.

 

(c)           Notwithstanding any provision to the contrary in this Agreement,
no amount shall be paid pursuant to Section 16(b)(ii) above unless, on or prior
to the 60th day following the date of Employee’s Date of Termination, an
effective general release of claims agreement (the “Release”) in substantially
the form attached hereto as Exhibit B has been executed by Employee and remains
effective on such date and any applicable revocation period thereunder has
expired.

 

17.        Additional Termination Provisions.

 

(a)           Separation from Service.  Notwithstanding anything to the contrary
in this Agreement, with respect to any amounts payable to Employee under this
Agreement in connection with a termination of Employee’s employment, in no event
shall a termination of employment occur under this Agreement unless such
termination constitutes a Separation from Service.  For purposes of this
Agreement, a “Separation from Service” shall mean Employee’s “separation from
service” with the Corporation as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto.

 

(b)           Section 409A Compliance.  Notwithstanding anything contained in
this Agreement to the contrary, to the maximum extent permitted by applicable
law, amounts payable to Employee pursuant to Section 16 shall be made in
reliance upon Treasury Regulation Section 1.409A-1(b)(9) (“Separation Pay
Plans”) or Treasury Regulation Section 1.409A-1(b)(4) (“Short-Term Deferrals”). 
However, to the extent any such payments are treated as non-qualified deferred
compensation subject to Section 409A of  the Code, then if Employee is

 

9

--------------------------------------------------------------------------------


 

deemed at the time of his Separation from Service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Employee is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Employee’s termination
benefits shall not be provided to Employee prior to the earlier of (i) the
expiration of the six-month period measured from the date of Employee’s
Separation from Service or (ii) the date of Employee’s death.  Upon the earlier
of such dates, all payments deferred pursuant to this Section 17(b) shall be
paid in a lump sum to Employee.  The determination of whether Employee is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall made by the Corporation in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).

 

(c)           Resignation Upon Termination. In the event of termination of this
Agreement other than for death, Employee hereby agrees to resign from all
positions held in the Corporation, including without limitations any position as
a director, officer, agent, trustee or consultant of the Corporation or any
affiliate of the Corporation.  For the purposes of this provision, the term
“affiliate” has the same meaning as in Section 9. Said resignation will be
effective immediately upon the termination of this Agreement, unless the parties
mutually agree in writing to a modified resignation date or dates.

 

18.          In-Kind Benefits and Reimbursements.  Notwithstanding anything to
the contrary in this Agreement, in-kind benefits and reimbursements provided
under this Agreement during any tax year of Employee shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of Employee and
are not subject to liquidation or exchange for another benefit.  Notwithstanding
anything to the contrary in this Agreement, reimbursement requests must be
timely submitted by Employee and, if timely submitted, reimbursement payments
shall be made to Employee as soon as administratively practicable following such
submission, but in no event later than the last day of Employee’s taxable year
following the taxable year in which the expense was incurred.  In no event shall
Employee be entitled to any reimbursement payments after the last day of
Employee’s taxable year following the taxable year in which the expense was
incurred.  This Section shall only apply to in-kind benefits and reimbursements
that would result in taxable compensation income to Employee.

 

19.          Section 409A; Separate Payments.  This Agreement is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (a) the gross
income inclusion set forth within Code Section 409A(a)(1)(A) or (b) the interest
and additional tax set forth within Code Section 409A(a)(1)(B) (together,
referred to herein as the “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties.  In no event shall the
Corporation be required to provide a tax gross-up payment to Employee or
otherwise reimburse Employee with respect to Section 409A Penalties.  For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
Employee may be eligible to receive under this Agreement shall be treated as a
separate and distinct payment.

 

10

--------------------------------------------------------------------------------


 

20.          Waiver.  A party’s failure to insist on compliance or enforcement
of any provision of this Agreement shall not affect the validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement by that party or any other party.

 

21.          Governing Law.  This Agreement shall in all respects be subject to,
and governed by, the laws of the State of New York.

 

22.          Severability.  The invalidity or unenforceability of any provision
in the Agreement shall not in any way affect the validity or enforceability of
any other provision and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had never been in the Agreement.

 

23.          Notice.  Any and all notices required or permitted herein shall be
deemed delivered if delivered personally or if mailed by registered or certified
mail to the Corporation and Employee at the respective addresses provided on the
signature page of this Agreement, or at such other address or addresses as
either party may hereafter designate in writing to the other.

 

24.          Assignment.  This Agreement, together with any amendments hereto,
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors, assigns, heirs and personal representatives, except
that the rights and benefits of either of the parties under this Agreement may
not be assigned without the prior written consent of the other party, provided
that the Corporation may assign this Agreement to any affiliate of or successor
to the Corporation.

 

25.          Amendments.  This Agreement may be amended at any time by mutual
consent of the parties hereto, with any such amendment to be invalid unless in
writing, signed by the Corporation and Employee.

 

26.          Arbitration.

 

(a)           Generally.  Except as otherwise provided in Sections 8, 9, 11 and
12 of this Agreement or as otherwise required by law, any dispute, claim,
question or controversy arising under or relating to this Agreement, Executive’s
employment with the Company or the termination thereof (each such dispute,
claim, question or controversy, a “Dispute”) shall be resolved by submitting
such Dispute to binding arbitration administered by JAMS pursuant to its
Employment Arbitration Rules and Procedures and subject to its Employment
Arbitration Minimum Standards of Procedural Fairness (collectively, the
“Rules”), and pursuant to the procedures set forth in this Section 26.  In the
event of any conflict between the Rules and the procedures set forth in this
Section 26, the procedures set forth in this Section 26 shall control.  Any such
arbitration shall be brought within any otherwise applicable statute of
limitations period, and shall be the sole and exclusive means for resolving such
Dispute (other than for injunctive relief pursuant to Sections 8, 9, 11 and 12
of this Agreement or as otherwise required by law).

 

(b)           Procedures.  Any arbitration shall be held in New York, New York,
and conducted before a single neutral arbitrator selected by mutual agreement of
the parties hereto within 30 days of the initiation of the arbitration or, if
they are unable to agree, by JAMS under

 

11

--------------------------------------------------------------------------------

 


 

its rules.  The arbitrator shall take submissions and hear testimony, if
necessary, and shall render a written decision as promptly as practicable.  The
arbitrator may grant any legal or equitable remedy or relief that the arbitrator
deems just and equitable, to the same extent that remedies or relief could be
granted by a state or federal court in the United States.  The decision of the
arbitrator shall be final, binding and conclusive on all parties and interested
persons.  It is the intention of the parties hereto that they shall be entitled
to fair and adequate discovery in accordance with the Federal Rules of Civil
Procedure.  The parties hereto shall keep confidential the fact of the
arbitration, the dispute being arbitrated, and the decision of the arbitrator.

 

(c)           Enforcement; Costs.  Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction. All direct
costs and expenses of the arbitration, including the arbitrator’s fee, shall be
paid by the Corporation, and each party shall pay their own respective
attorneys’ fees and disbursements. This arbitration clause constitutes a waiver
of either party’s right to a jury trial for all disputes relating to all aspects
of the employer/employee relationship including, without limitation, claims for
wrongful discharge, breach of contract, or claims relating to violation of any
laws and regulations relating to employment discrimination or harassment.

 

27.          Headings.  The various headings in this Agreement are inserted for
convenience only and are not part of the Agreement.

 

28.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be original, but all of which
together will constitute one and the same Agreement.

 

29.          Entire Agreement.  This Agreement revokes and replaces all
agreements previously entered into by the parties hereto, if any, whether oral
or written, regarding Employee’s employment with the Corporation, including,
without limitation, that certain offer letter between Employee and Peer39, Inc.
dated as of March 31, 2010.  Any modification of this Agreement shall be
effective only if it is in writing and signed by the party to be charged.  In
the event of any conflict between the terms of this Agreement and the terms of
any policy, plan, or program by the Corporation, including the Handbook, the
terms of this Agreement shall govern.

 

30.          Clawback.  All compensation received by Employee shall be subject
to the provisions of any clawback policy implemented by the Corporation to
comply with applicable law or regulation (including stock exchange rules),
including, without limitation, any claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder.

 

31.          Right to Legal Counsel.  This Agreement has been drafted by legal
counsel representing the Corporation, but Employee has participated in the
negotiation of its terms.  Furthermore, Employee acknowledges that Employee has
had an opportunity to review the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Employee have duly executed this
Agreement as of the day and year first above written.

 

 

CORPORATION:

 

 

 

Digital Generation, Inc.

 

 

 

 

 

By:

/s/ Neil Nguyen

 

 

 

 

 

Name:

Neil Nguyen

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

Address for Notice Purposes:

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Andy Ellenthal

 

 

 

Printed Name:  Andy Ellenthal

 

 

Address for Notice Purposes:

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

Schedule 1

 

Additional Compensation

 

Annual Bonus. Employee shall be eligible for an annual bonus in a target amount
of 75% of Base Salary. The annual target bonus criteria shall be 80% based upon
the Corporation’s achievement of financial objectives, which will include
revenue and EBITDA, and 20% based on individual and management objectives. The
exact detail regarding these criteria shall be determined in the sole discretion
of the Corporation, after consultation with the Employee.  Any such bonus so
awarded shall be based upon the following tiered schedule of achievement for the
particular bonus year:

 

At least 90% of target performance = 50% of target bonus paid

 

At least100% of target performance = 100% of target bonus paid

 

At least 110% or greater of target performance = 130% of target bonus paid.

 

Any annual bonus that becomes payable pursuant to this Schedule 1 shall be paid
in conjunction with the timing of the corporate annual bonus process in effect
at such time between January 1 and March 15 of the year following the year for
which such annual bonus was earned. Notwithstanding anything to the contrary
contained in this Agreement or any applicable bonus plan, program or
arrangement, but except as provided in Section 16, Employee shall be entitled to
receive any such bonus only if Employee is employed on the last business day of
the fiscal year to which the bonus relates.

 

Initial Long-Term Incentive Award. Employee shall be granted 100,000 restricted
stock units as soon as practicable after the effective date of this Agreement,
subject to the approval of the Board of Directors of the Corporation or the
Compensation Committee thereof. Such grant shall be made pursuant to the
Corporation’s 2011 Incentive Award Plan, and shall be evidenced by a Restricted
Stock Unit Award Grant Notice and subject to the terms of the Restricted Stock
Unit Award Agreement, in the same form as that applicable to other executives of
the Corporation, and shall be executed by the Employee and the Corporation. 
Vesting shall be ¼ on the day that is 90 days following the grant date and ¼ on
each of the first three anniversaries of the grant date thereafter, with full
vesting at the third anniversary of the grant date. There shall be accelerated
vesting of 100% of the initial long-term incentive award upon Employee’s
termination of employment by the Corporation without Cause or Employee’s
resignation for Good Reason.

 

Annual Long-Term Incentive Award.  Beginning with the year 2013, each year the
Employee will be eligible for an annual long term incentive award, to be
determined in conjunction with an annual benchmark review of peer groups and
their direct executive compensation levels for long-term performance based
incentive compensation. The Employee shall be advised of each year’s award level
no later than March 31 of the year in which the award is granted.  There shall
be accelerated vesting of 100% of each annual long-term incentive award in the
event of Employee’s termination of employment by the Corporation without Cause
or Employee’s resignation for Good Reason, in either case following a Change in
Control (as defined in the Corporation’s 2011 Incentive Award Plan).

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             no inventions or improvements

 

             additional sheets attached

 

 

DATED:  April 30, 2012

 

Signature of Employee:

/s/ Andy Ellenthal

 

 

 

 

Printed Name of Employee:

Andy Ellenthal

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This GENERAL RELEASE OF CLAIMS (this “Release”) is entered into as of this
                 day of                ,             , between Andy Ellenthal
(“Employee”), and Digital Generation, Inc., a Delaware corporation (the
“Corporation”).

 

WHEREAS, Employee and the Corporation are parties to that certain Employment
Agreement dated as of April         , 2012 (the “Agreement”);

 

WHEREAS, the parties agree that Employee is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and

 

WHEREAS, the Corporation and Employee now wish to fully and finally to resolve
all matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Employee pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Employee, and which Employee acknowledges that he would not
otherwise be entitled to receive, the parties hereby agree as follows:

 

1.             General Release of Claims by Employee.

 

(a)           Employee, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Corporation and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Employee is or has been a participant by
virtue of his employment with or service to the Corporation (collectively, the
“Corporation Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Employee has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or, on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Employee’s employment by or service to the Corporation (including any
affiliate of the Corporation) or the termination thereof, including any and all
claims arising under federal, state, or local laws relating to employment,
including without limitation claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, or liability in tort,
and claims of any kind that may be brought in any court or administrative agency
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. Section 2000, et seq.; the Americans with

 

--------------------------------------------------------------------------------


 

Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and
the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621, et seq.
(the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; and
the Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et
seq.

 

Notwithstanding the generality of the foregoing, Employee does not release the
following claims:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Corporation;

 

(iii)          Claims pursuant to the terms and conditions of the federal law
known as COBRA or similar state law;

 

(iv)          Claims for indemnity under the bylaws of the Corporation, as
provided for by Texas law or under any applicable insurance policy with respect
to Employee’s liability as an employee, director or officer of the Corporation;

 

(v)           Claims based on any right Employee may have to enforce the
Corporation’s executory obligations under the Agreement; and

 

(vi)          Claims Employee may have to vested or earned compensation and
benefits.

 

(b)           Employee acknowledges that this Release was presented to him on
the date indicated above and that Employee is entitled to have 21 days’ time in
which to consider it.  Employee further acknowledges that the Corporation has
advised him that he is waiving her rights under the ADEA, and that Employee
should consult with an attorney of his choice before signing this Release, and
Employee has had sufficient time to consider the terms of this Release. 
Employee represents and acknowledges that if Employee executes this Release
before 21 days have elapsed, Employee does so knowingly, voluntarily, and upon
the advice and with the approval of Employee’s legal counsel (if any), and that
Employee voluntarily waives any remaining consideration period.

 

(c)           Employee understands that after executing this Release, Employee
has the right to revoke it within 7 days after his execution of it.  Employee
understands that this Release will not become effective and enforceable unless
the 7 day revocation period passes and Employee does not revoke the Release in
writing.  Employee understands that this Release may not be revoked after the 7
day revocation period has passed.  Employee also understands that any revocation
of this Release must be made in writing and delivered to the Corporation at its
principal place of business within the 7 day period.  In the event any payments
are made by the

 

2

--------------------------------------------------------------------------------


 

Corporation pursuant to Section 16(b)(ii) of the Agreement prior to the
effective date of this Release and Employee revokes this Release pursuant to
this Section 1(c) thereafter, Employee shall immediately repay to the
Corporation any such amounts.  Employee hereby acknowledges and agrees that
Employee’s revocation right pursuant to this Section 1(c) does not apply to this
sentence, which shall survive any revocation of this Release by Employee.

 

(d)           Employee understands that this Release shall become effective,
irrevocable, and binding upon Employee on the eighth day after his execution of
it, so long as Employee has not revoked it within the time period and in the
manner specified in clause (d) above.  Employee further understands that
Employee will not be given any severance benefits under the Agreement unless
this Release is effective on or before the date that is 60 days following the
Employee’s Date of Termination (as defined in the Agreement).

 

2.             No Assignment.  Employee represents and warrants to the
Corporation Releasees that there has been no assignment or other transfer of any
interest in any Claim that Employee may have against the Corporation Releasees. 
Employee agrees to indemnify and hold harmless the Corporation Releasees from
any liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any such assignment or transfer from Employee.

 

3.             Severability.  Whenever possible, each provision of this Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Release
or the validity, legality or enforceability of such provision in any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

4.               Arbitration.  This Release shall be subject to arbitration as
set forth in Section 26 of the Agreement.

 

5.               Governing Law.  This Release shall in all respects be subject
to, and governed by, the laws of the State of New York.

 

6.             Entire Agreement.  This Release and the Agreement shall
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and thereof and supersede and preempt any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related in any manner to the subject matter
hereof or thereof.

 

7.             Amendment and Waiver.  The provisions of this Release may be
amended or waived only by the written agreement of the Corporation and Employee,
and no course of conduct or failure or delay in enforcing the provisions of this
Release shall affect the validity, binding effect or enforceability of this
Release.

 

8.             Counterparts.  This Release may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same

 

3

--------------------------------------------------------------------------------


 

instrument.  The parties hereto agree to accept a signed facsimile copy or
portable document format of this Release as a fully binding original.

 

9.             Headings.  The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Release.  Either
party’s failure to enforce any provision of this Release shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Release.

 

10.          Right to Legal Counsel.  This Release has been drafted by legal
counsel representing the Corporation, but Employee has participated in the
negotiation of its terms.  Furthermore, Employee acknowledges that Employee has
had an opportunity to review this Release and have it reviewed by legal counsel,
if desired, and, therefore, the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Release.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first written above.

 

 

CORPORATION:

 

 

 

Digital Generation, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

Printed Name:  Andy Ellenthal

 

5

--------------------------------------------------------------------------------

 